Citation Nr: 0637313	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  00-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1972 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2003 decision, the Board denied the veteran's 
claim for a rating in excess of 50 percent for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2003 Order, the Court vacated the January 2003 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with an August 2003 Joint Motion for 
Remand.  In February 2004, the Board remanded the case to the 
RO for additional development.

During the pendency of the appeal, the veteran submitted a 
claim for entitlement to service connection for a skin 
disorder.  This claim was denied by the RO in a decision 
dated in July 2004.  The veteran disagreed with the decision 
and perfected a substantive appeal.  This issue is, 
therefore, also currently before the Board.

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge while at 
the RO.  A transcript of the hearing has been associated with 
the veteran's claims file.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's PTSD is productive of nightmares, insomnia, 
flashbacks, intrusive thoughts, social withdrawal, chronic 
autonomic hyperarousal, and depression. 


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5107, (West 2002 & 
Supp. 2005); 38 C.F.R. § Part 4, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2006).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his increased rating claim.  The RO sent the 
veteran letters in October 2002, May 2004, July 2004, and 
March 2006, in which he was informed of what was required to 
substantiate his claim and of his and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that he identified as being helpful to his claim.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The RO has 
provided him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  

The Court in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 
3.159 (b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and disability; (4) degree of disability; 
and (5) effective date of disability. The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

As to any perceived inadequacies of the foregoing notices, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in the March 2006 letter, and will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant private and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in November 2000, 
June 2004, and August 2005.  The examinations were thorough 
in nature, based upon a review of the veteran's entire claims 
folder, and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased disability rating

The veteran seeks an increased disability rating for PTSD.  
Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and a 70 percent disability evaluation 
will be granted.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411, of the General Rating Formula for 
Mental Disorders.  According to the General Rating Formula 
for Mental Disorders in effect since November 7, 1996, a 100 
percent disability rating is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability rating is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Functioning (GAF) scale is one 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 51 to 60 is indicative of moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 31 to 40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A VA examination report dated in November 2000, revealed a 
one year history of treatment for symptoms associated with 
PTSD.  The veteran received both medication and weekly 
psychotherapy for PTSD.  The veteran reported continuing 
difficulties with sleep disturbance and nightmares.  He had 
some hallucinatory-like experiences but these were said to be 
minor.  He had no thought disorder, no delusions, no problems 
with orientation, and his memory and judgment were found to 
be fair.  The veteran was assessed with PTSD.  The examiner 
commented that the PTSD was moderate and marked especially by 
avoidance, isolation, guilt and depression.

VA hospital treatment records dated from October 2000 to 
January 2001 reveal that the veteran was hospitalized for 
symptoms associated with PTSD.  Psychiatric evaluation 
indicated that the veteran was alert, cooperative and well 
behaved.  He denied suicidal ideation but reported having 
problems with depression.  The diagnosis was PTSD of moderate 
to severe severity.  A Global Assessment of Functioning (GAF) 
code of 55 was reported, indicating moderate to serious 
symptoms.

A private medical record from J. Wassef, M.D., dated in April 
2002, reveals that the veteran reported currently living 
alone and able to maintain a residence.  He had no problems 
with transportation and was able to care for his personal 
daily needs. Socially, the veteran was able to communicate 
and get along well with his family members and friends and 
others that he comes in contact with.  Difficulties with 
concentration and insomnia were reported.  The diagnosis was 
PTSD.  A GAF of between 40 and 45 was provided.

VA outpatient treatment records dated from March 2002 to 
October 2002 show continued treatment for chronic PTSD.  A 
record dated on October 2002 reveals that the veteran 
reported feeling anxious, depressed and having nightmares and 
flashbacks of Vietnam. 

Lay statements from friends and family of the veteran 
received by the RO in December 2002 show that the veteran was 
known that have difficulties with depression, anxiety, 
sleeplessness and poor self-esteem. 

A VA examination report dated in June 2004 shows that the 
veteran reported having depressive episodes, poor impulse 
control, hypervigilance, anxiety and daily irritability.  He 
described feelings of helplessness and hopelessness, but 
denied suicidal or homicidal ideations.  He also denied 
hallucinations or delusions.  He added that he was socially 
isolated, had extremely low frustration tolerance, and had 
marginal social functioning.  He was alert and oriented.  
Attention and concentration were mildly impaired, and memory 
was intact.  His insight was limited and judgment was at 
least mildly impaired.  The diagnosis was chronic PTSD.  A 
GAF of 50 was assigned.

VA outpatient treatment record date from July 2004 through 
January 2005 show continued treatment for chronic PTSD.  
Group therapy reports indicated reports of insomnia, 
nightmares and flashbacks.

VA outpatient treatment records dated from January 2005 to 
November 2005 reveal continued treatment for chronic PTSD.  
Treatment records show that the veteran reported increased 
depression and PTSD symptoms with some suicidal thoughts but 
no plan, intent, or suicidal attempts.  He reported more 
trouble falling asleep and becoming more irritable and angry.

A lay statement from a former girlfriend of the veteran 
received by the RO in July 2005 shows that she described her 
experiences with the veteran.  She identified episodes of 
nightmares, acts of violence, and being disturbed when 
awakened.  She also reported that the veteran had assaulted 
her after having been drinking, which she had reported to the 
police.

A VA examination report dated in August 2005 reveals that the 
veteran described feeling "down and out", having no energy, 
and being restless, irritable, and generally discontent.  He 
reported lack of motivation to do anything and significant 
sleeping problems with nightmares and not attempting to 
return to sleep.  He described being constantly nervous.  His 
current sleep medication had improved sleep, and his 
antidepressant medication decreased his level of 
irritability.  

The veteran reported that participating in a support group 
was helpful in decreasing his sense of isolation but other 
than that, he was socially isolated, only having contact with 
his sister and mother.  Mental status examination revealed 
that the veteran was well-oriented to current circumstances, 
cooperative and showed no evidence of hallucinations, 
delusions, or paranoid ideation.  Speech was normal in rate 
and tone with logical and goal directed thought processes.  
There was no evidence of a clinically significant memory 
impairment, judgment and insight were grossly intact. During 
the examination his mood was mildly dysphoric with some 
anxiety evident, and he demonstrated a normal range of 
affective expression with affect appropriate to content.  He 
did not report any difficulties with obsessions or 
compulsions, panic attacks or impaired impulse control other 
than irritability with verbal outbursts.  He endorsed daily 
depressed mood and chronic free floating anxiety and well as 
multiple symptoms of chronic hyper-arousal and sleep 
impairment.  

The examiner indicated that the veteran had depressive 
symptoms, but chronic PTSD symptoms contributed to and 
exacerbated the depressive symptoms.  He was said to have 
found some subjective relief in the support group and 
improved control over irritability and better sleep as a 
result of psychopharmacologic intervention.  He could be 
expected to benefit from continued psychopharmacologic 
management and psychosocial support.  His prognosis for 
significant improvement in functioning was guarded. The 
diagnosis was chronic PTSD and depressive disorder, not 
otherwise specified.  A GAF of 50 was assigned. 

During his September 2006 Travel Board hearing, the veteran 
reiterated that he had been unemployed since March 1995.  
However, he attributed his unemployment to a continuing non-
service-connected back disorder - a history confirmed by the 
record of VA outpatient notes dated beginning in January 1998 
and continuing thereafter  He described having suicidal 
thoughts which he indicated had been subdued so as not to 
upset his mother.  He also reported experiencing anger, 
intrusive thoughts, nightmares, insomnia, and flashbacks.

As indicated above, the veteran is currently assigned a 50 
percent disability rating for his service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  He 
avoids contact with others and has had an increase in the 
severity of his symptoms.  The evidence overall revealed his 
GAF score to fluctuate between 40 and 55, with the more 
recent evidence, such as the August 2005 examination report 
showing his GAF score to be 50.  The veteran's symptoms 
appear to fluctuate from moderate symptoms or moderate 
difficulty in social, occupational, or school functioning to 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating.  However, 
the veteran experiences severe social impairment due to 
depression, nightmares, flashbacks, intrusive thoughts, 
anxiety, chronic sleep problems, and recent suicidal 
ideations.  Additionally, the evidence indicates that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
that his symptoms are of such severity and persistence that 
there is severe impairment in his ability to obtain or retain 
employment.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied. 

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of total occupational and 
social impairment.  The competent medical evidence of record 
does not demonstrate that the veteran exhibits a gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  He appears to 
be able to function acceptably on a daily basis.  

As is noted above, the veteran has reported and the evidence 
substantiates that he is unemployed due to a non-service-
connected back disorder.  Thus, the evidence contains no 
support for the assignment of a 100 percent disability rating 
due to PTSD.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).

The Board finds no evidence that the veteran's PTSD presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case is not 
inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  While the 
veteran had been hospitalized for his PTSD, the 
hospitalization was not extensive and has been considered in 
the assignment of a 70 percent disability rating set forth 
above.  

There is no objective evidence of any symptoms due to PTSD 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996). 



ORDER

Entitlement to a 70 percent disability rating for service-
connected PTSD is granted, subject to the law and  
regulations governing the award of monetary benefits. 


REMAND

The veteran is seeking entitlement to service connection for 
a skin disorder.  He initially asserted that the skin 
disorder was the result of exposure to herbicides during his 
period of active service.  During his September 2006 Travel 
Board hearing, the veteran indicated that his private 
physician had established that his skin disorder was 
secondary to his service-connected PTSD.

VA dermatology clinic notes dated in December 2002 show that 
the veteran had reported that he had been told by a physician 
in the past that his symptoms were the result of his nerves.  
He indicated that he had been on medication for this but that 
he had to discontinue secondary to cost.  He reiterated that 
he believed his itching was related to his nerves.

A private medical record from P. S. Davenport, M.D., dated in 
August 2004, shows that the veteran was being treated for 
neurodermatitis, which was a condition brought on by stress.  
The bases for the opinion of Dr. Davenport are unknown.  
However, it is well-settled that in its decisions, VA may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

A remand is therefore necessary to ensure that there is a 
complete record upon which to decide the veteran's claim of 
entitlement to service connection for a skin disorder, to 
include as secondary to the service-connected PTSD.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).


Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  As such, the Board is of the opinion that 
the veteran should be examined by a VA specialist in skin 
disorders with the benefit of the entire claims folder to be 
considered in conjunction with the examination, so that an 
opinion may be rendered.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a skin disorders examination for the 
purpose of determining the nature and 
etiology of any skin disorder that may be 
present.  The claims file and a separate copy 
of this Remand must be made available to and 
reviewed by the clinician in conjunction with 
the examination.  The examination report must 
be annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary should be 
conducted.  

The examiner is asked to provide an 
opinion as to whether any currently 
diagnosed skin disorder found to be 
present was either caused or aggravated 
(worsening of underlying condition versus 
a temporary flare-up of symptoms) by the 
veteran's service-connected PTSD.  It is 
requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence.


The doctor must provide a comprehensive 
report including a complete rationale 
for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the doctor's 
conclusion.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition at issue, such 
testing or examination is to be 
accomplished prior to completion of the 
examination report.

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

3.  Readjudicate the veteran's claim for 
service connection for a skin disorder, 
to include as secondary to the service-
connected PTSD.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


